406 So.2d 457 (1981)
Jesse DORSEY
v.
STATE.
8 Div. 538.
Court of Criminal Appeals of Alabama.
October 27, 1981.
John W. Caylor, Huntsville, for appellant.
Charles A. Graddick, Atty. Gen., and Elizabeth Ann Evans, Asst. Atty. Gen., for appellee.
BOWEN, Judge.
The defendant was indicted and convicted for the possession of a forged instrument. Section 13A-9-6, Alabama Code 1975 (Amended 1977). Sentence was six years' imprisonment.
Admitted in this case were the very same type of mug shots this Court condemned in Holsclaw v. State, 364 So.2d 378 (Ala.Cr. App.) cert. denied, 364 So.2d 382 (Ala. 1978). These photographs should not have been admitted into evidence, over proper objection, because they indicated that the defendant had a criminal record. However, at trial, this was not the basis of defense counsel's objection. The objection made at trial was:
"If Your Honor pleases, we would interpose an objection at this point in time, counsel had the opportunity to use the best evidence available and have these photographs identified by the two young ladies who say they picked out this person from that lineup, the officer's testimony is hearsay. And on that ground we would request that the Court refuse prosecution's attempt to bring these photographs into evidence."
This is a different objection from the one the defendant asserts on appeal.
We find Howell v. State, 369 So.2d 297 (Ala.Cr.App.1978), cert. denied, 369 So.2d 303 (Ala.1979), controlling.

*458 "Appellant further contends the admission of the photographs was error on the ground that they were `mug shots' which draw attention to a prior criminal record. The only objection at trial to admission of the photographs was that no proper predicate had been laid. Where a specific objection to admission of evidence is made, all other grounds are waived. Since appellant failed to properly object at trial to the introduction of `mug shots', nothing is preserved for review." 369 So.2d at 302.
"The trial court must be apprised of the basis for the objection with sufficient particularity to allow an informed decision to be made on the particular legal issue involved." Bland v. State, 395 So.2d 164, 168 (Ala.Cr.App.1981).
A search of the record reveals no preserved error prejudicial to the defendant. The judgment of the Circuit Court is affirmed.
AFFIRMED.
All Judges concur.